Citation Nr: 1431610	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2. Entitlement to an effective date prior to May 11, 2004, for the grant of service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1969, and from July 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in December 2012 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

(The issue of whether the Veteran's daughter, K., may be recognized as a helpless child is the subject of a separate decision by the Board of Veterans' Appeals.)


FINDINGS OF FACT

1. In December 2012, prior to the promulgation of a decision on the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran withdrew his appeal at his Travel Board hearing.  

2. A valid notice of disagreement (NOD) with the effective date for the grant of service connection for headaches was not received within one year of the August 2008 rating decision.  

3. New and material evidence was not received within one year of the August 2008 decision such that the issue of entitlement to an earlier effective date for the grant of service connection for headaches remained pending.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2. The August 2008 decision granting service connection for headaches and assigning an effective date of May 11, 2004, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).   

3. The Veteran's claim of entitlement to an effective date earlier than May 11, 2004, for the award of service connection for headaches must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).   At his December 2012 hearing before the Board, the Veteran withdrew his appeal as to entitlement to service connection for an acquired psychiatric disorder.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed. 

II.  Earlier Effective Date Claim 

In an August 2008 rating decision, the RO granted service connection for headaches and assigned an effective date of May 11, 2004.  The Veteran was provided notice of this decision on August 25, 2008 at his address of record.  He did not submit a timely NOD or any evidence pertaining to his headaches within the one year period following August 25, 2008, nor has he so contended.  In a September 25, 2009 Substantive Appeal regarding a separate claim, the Veteran challenged the effective date for the grant of service connection for headaches.  This statement is not a timely NOD because it was received more than one year after he was notified of the August 2008 rating decision.  38 C.F.R. § 20.200 (2013).  The August 2008 rating decision is final because no timely NOD or pertinent new and material evidence was received within one year of August 25, 2008.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).   

Therefore, the final August 2008 decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  Once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd, 20 Vet. App. at 299. To allow such claims would vitiate the rule of finality. Id.

The Veteran has not asserted that there was CUE in the August 2008 rating decision that established the effective date for the grant of service connection for headaches.  While the Veteran has expressed disagreement with the prior final determination, there is no legal authority for the Board to set aside the finality of that decision in the absence of an allegation (and showing) of CUE in that decision.

Accordingly, as a matter of law, the appeal seeking an effective date prior to May 11, 2004, for the grant of service connection for headaches must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran asserts that the correct effective date for the grant of service connection for his headaches is October 29, 1975, the same date that service connection became effective for his cervical spine disability.  He argues that his headaches are a manifestation of his cervical spine disability.  The Board in no way disputes the Veteran's belief.  As noted in Rudd, he is not without recourse, "as he remains free to file a motion to revise based upon clear and unmistakable error" with respect to the August 2008 rating decision that assigned him the effective date of May 11, 2004, for the award of service connection for headaches.  Rudd, 20 Vet. App. at 300.

The Veterans Claims Assistance Act is inapplicable in this case and need not be considered.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

The appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder is dismissed.  

The claim of entitlement to an effective date earlier than May 11, 2004, for the grant of service connection for headaches is dismissed.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


